Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on April 07, 2021, wherein claims 21-40 are currently pending.



Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim. In this case claim 25 is shown as depending from claim 26 (and not claim 21).  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining/receiving information/data (team member/human communication information), data analysis to determine more data (where core steps require using mathematical concepts – for example see Applicant’s Specification at paras 0037, 0044-0050, 0055-0059 and 0062+; and also see the dependent claims), and providing/displaying this determined information/data.  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of (independent claims) retrieving electronic data of one or more users, wherein the electronic data comprises a plurality of electronic communications; extracting one or more concepts and metadata from the retrieved electronic data; building a relationship graph based on the extracted one or more concepts and metadata, wherein the built relationship graph comprises multiple sets of nodes and a plurality of edges, wherein a first set of nodes, of the multiple sets of nodes, represents each of the one or more concepts, wherein a second set of nodes, of the multiple set of nodes, represents the one or more users, and wherein each edge, of the plurality of edges, represents participation with each of the one or more concepts and metadata, by each of the one or more users; building a graphical user interface (GUI) to display the built relationship graph; determining one or more 
Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the current claims is simply to use computers and a familiar network as a tool to perform a fundamental economic practice, organizing human activities, and implement mathematical concepts involving simple information exchange. Carrying out fundamental economic practices, organizing human activities, and implement mathematical concepts involving simple information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0014-0019 [general-purpose/generic computer, components, devices, etc.,], 0021-0025 [general-purpose/generic processors, computers, components, devices, etc.,], 0110 [general purpose computer]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea. The dependent claims are further directed to an abstract idea without significantly more. The claims generally recite the idea of obtaining/receiving information/data (team member/human communication information), data analysis to determine more data (where core steps require using mathematical concepts – for example see Applicant’s Specification at paras 0037, 0044-0050, 0055-0059), and providing/displaying this determined information/data.  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for 
For example, the limitations of (claim 22) extracting one or more concepts and metadata from the retrieved electronic data further comprises: eliminating duplicate electronic data from the retrieved electronic data; - 2/10 -Docket No. P201809515US01 Serial No. 16/532,529 scoring the retrieved electronic data; and summarizing the one or more concepts from the retrieved electronic data (analyzing data and abstractly eliminating information – no technical functional significance and the data is human data/information – some of which generated by humans themselves);  (claim 23)  extracting one or more concepts and metadata for each user from the retrieved electronic data further comprises: extracting at least one of the following from a group consisting of: person reference nodes, sender identifiers, concept reference nodes, metadata weights, and conversation identifiers [obtaining/receiving information/data (team member/human communication information), data analysis to determine more data (where core steps require using mathematical concepts, and providing/displaying this determined information/data];  (claim 24) calculating a corresponding customized weight for each of the plurality of edges based on a participation value by each of the one or more users wherein the participation value indicates a particular user's level of participation with respect to a particular topic/concept adjusting a thickness of each of the plurality of edges based on the corresponding calculated customized weight value for each of the plurality of edges [mathematical concepts and using mathematical concepts/models to create the graphs]; (claim 25) determining whether each of the one or more users are poorly connected to the summarized one or more concepts, based on the calculated corresponding customized weight value being below a threshold value; and determining whether each of the one or more summarized concepts are poorly connected to each of the one or more users, based on the calculated corresponding customized weight value being below the threshold value [mathematical concepts and using mathematical concepts/models to create the graphs - obtaining/receiving information/data (team member/human 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“computers,” “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” “databases,” etc.,) which are recited at a high level of generality, i.e., as generic “computers,” “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” “databases,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “computers,” “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” “databases,” etc., limitations are no more than mere instructions to Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the current claims is simply to use computers and a familiar network as a tool to perform a fundamental economic practice, organizing human activities, and implement mathematical concepts involving simple information exchange. Carrying out fundamental economic practices, organizing human activities, and implement mathematical concepts involving simple information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).
As per claims 29-34, claims 29-34 disclose substantially similar limitations as claims 22-27 above; and therefore claims 29-34 are rejected under the same rationale and reasoning as presented above for claims 22-27.
As per claims 36-40, claims 36-40 disclose substantially similar limitations as claims 22-27 above; and therefore claims 36-40 are rejected under the same rationale and reasoning as presented above for claims 22-27.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 


Claims 21, 23-28, 30-35, and 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Choudhury, Munmun: “Analyzing the dynamics of communication in online social networks,” Arizona State University, 2011 (hereinafter Choudhury) in view of Prabhakara et al., (US 10,192,180)
As per claim 21, Choudhury discloses a computer-implemented method comprising: 
retrieving electronic data of one or more users, wherein the electronic data comprises a plurality of electronic communications (page 6, first para. [electronic social data…collected; where the social data is from online social networks/social media platforms and are communications on the online platforms – hence the communication is electronic communication – see page 7, first-2nd paras. [social Web…communications in social networks…communications within a network]]; page 7, last para. [analyzing communication…around online social networks and social media…online communication data]; page 9 [see fig. 1.1 – also shows the communication is of users/people]; page 27, third para. [element “5” – accumulation of electronic communication data…electronic…data…collected]); 
extracting one or more concepts and metadata from the retrieved electronic data (page 7, last para. [analyzing communication…around online social networks and social media…online communication data]; page 9 [see fig. 1.1]; page 10, second para. [communication characteristics…communication…attributes…context]; page 27 – page 30 [discuss the collection of the large scale date (metadata), how this large amount of data (metadata) from social networks/media is collected, and the overview of the data sets]; page 266, first para. – third paras [meta-data…extract conversational themes]; pages 315-317); 
building a relationship graph based on the extracted one or more concepts and metadata, wherein the built relationship graph comprises multiple sets of nodes and a plurality of edges, wherein a rd para, - page 53 [Data Model – construct communication graph – fig. 3.1 (shows data model with nodes and edges with edge thickness) – weighted…multi-edge directed communication graph…thickness implies…weight]; page 10, 2nd para. [contextual attributes…node’s embeddedness…user (nodes represent concepts (as broadly discussed in Applicant’s specification – see e.g. para 0040 for Applicant’s open ended exemplary list) and users)], page 17 – page 18 [nodes (also known as actors or vertices)…edges (also known as ties, arcs, or links)…nodes (shows both that “concepts” concepts (as broadly discussed in Applicant’s specification – see e.g. para 0040 for Applicant’s open ended exemplary list) and individual users)…edges (e.g. friendship, communication, collaboration, alliance, flow, trade – shows the “participation”)…nodes have weights (the “concept” has weights) assigned to them]; page 18 [discusses nodes also being information about the connection (concepts)]; page 20, last para. – page 22 [node’s social power based on centrality (concept – and also other concepts shown)]; pages 69-71 [edges art defined by their parameters and the parameters can be values, for example, cost, weight, delay – where the edge show participation with each of the nodes (the node concept/information and users)]); 
determining one or more outliers based on the extracted one or more concepts and metadata, wherein the determined one or more outliers are based on one or more poorly connected concepts and one or more poorly connected users ([note: presented as one of the examples in the thesis – separate embodiment containing the basis of the modelling discussed in the thesis]; see pages 170 [outliers are 
acting on the determined one or more outliers (pages 171-174 [modeling of communication dynamics is shown and this is used to determine stock movement (the actionable part)]; page 174-175+ [correlation with stock market movement]); and 
displaying a report based on the determined one or more outliers (page 176-178 [also see fig. 6.3 – visualization of stock movements (report being displayed based on the outliers also)]; pages 173-175+ [shows the calculations to get to the actionable visualization]).  
Note that although Choudhury discloses all of Applicant’s above limitations, Charnock discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Choudhury to show Applicant’s claimed concept as each of those embodiments are taught by 
Choudhury discusses that its concepts can be used to design better interfaced and also discloses creating/modeling and presenting the social graphs (relationship graphs) for analysis (see citations above and also see page 343). However, Choudhury does not explicitly state graphical user interface (GUI) and that a GUI to display the relationship graph.
Analogous art Prabhakara discloses building a graphical user interface (GUI) to display the built relationship graph (Abstract [generating a graph…nodes and edges…connecting workers]; fig. 1 [shows the computer with the monitors]; fig. 2 [“display screen”]; figs. 3 and 5 [discloses generating graphs and displaying graphs]; col. 3, lines 45-55 [“graphical user interface”]; col. 7, lines 20-49; col. 11, lines 30-41; col. 14, lines 54-60 [“graph…displayed on the user interface”]; see also col. 14, lines 1-53 [showing that Prabhakara is analogous art]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Choudhury building a graphical user interface (GUI) to display the built relationship graph as taught by analogous art Prabhakara in order to show the visualization to the person for analysis and efficiently make actionable determinations since doing so could be performed readily by any person of ordinary skill in the art (well-known to display calculated and data driven graphs/graphical model on computer monitors), with neither undue experimentation, nor risk of unexpected results (G) and also 

As per claim 28, claim 28 discloses substantially similar limitations as claim 21 above; and therefore claim 28 is rejected under the same rationale and reasoning as presented above for claim 21.
As per claim 35, claim 35 discloses substantially similar limitations as claim 21 above; and therefore claim 35 is rejected under the same rationale and reasoning as presented above for claim 21.

As per claim 23, Choudhury discloses the computer-implemented method of claim 21, wherein extracting one or more concepts and metadata for each user from the retrieved electronic data further comprises: extracting at least one of the following from a group consisting of: person reference nodes, sender identifiers, concept reference nodes, metadata weights, and conversation identifiers (see citations for claim 21 and also see figs. 3.10; table 3.4; page 10; pages 17-20 [nodes…neurons, individuals, groups, organizations, airports, etc.,…nodes…people…relationship…weights assigned], page 21-23; page 26-30 [communication…nodes]; page 43-44 [nodes comprises…intent to 
As per claim 24, Choudhury discloses the computer-implemented method of claim 21, further comprising: calculating a corresponding customized weight for each of the plurality of edges based on a participation value by each of the one or more users wherein the participation value indicates a particular user's level of participation with respect to a particular topic/concept adjusting a thickness of each of the plurality of edges based on the corresponding calculated customized weight value for each of the plurality of edges (see citations for claim 21 and also pages 271-278 [interestingness of participation and interestingness of participants and of conversations]; pages 299-303 [collective participation in socially linked conversations]; page 309-311 [social participation and factors]; figs 4.2, 5.6, 8.1-8.3 [and the pages 252-278 – showing interestingness of participants and of conversations and the relationships between different variables…ripple visualization of themes], 8.7).  
As per claim 25, Choudhury discloses the computer-implemented method of claim 26, further comprising: determining whether each of the one or more users are poorly connected to the summarized one or more concepts, based on the calculated corresponding customized weight value being below a threshold value; and determining whether each of the one or more summarized concepts are poorly connected to each of the one or more users, based on the calculated corresponding customized weight value being below the threshold value (see pages 170 [outliers are people who are do not comment/message regularly (and hence, as Applicant’s states in para 0063 of the spec., did not exchange messages and hence are poorly connected)]; page 168 [blog posts and comments (messages)…roles…outliers corresponding to the measure of communication (including post counts and the comments authored) – these are “outliers” of connected concepts]; pages 171-173 [discusses comments made on the posts and further discusses rank of the comments and low ranks relate to the “poorly connected concept” (see Applicant’s para. 0063+) since the number of users and significant of 
As per claim 26, Choudhury discloses the computer-implemented method of claim 21, wherein acting on the determined one or more outliers further comprises: performing one or more configured actions (see pages 170 [outliers are people who are do not comment/message regularly (and hence, as Applicant’s states in para 0063 of the spec., did not exchange messages and hence are poorly connected)]; page 168 [blog posts and comments (messages)…roles…outliers corresponding to the measure of communication (including post counts and the comments authored) – these are “outliers” of connected concepts]; pages 171-173 [discusses comments made on the posts and further discusses rank of the comments and low ranks relate to the “poorly connected concept” (see Applicant’s para. 0063+) since the number of users and significant of the comments and posts show the connection (very few comments and quality of the comments are used in calculations)]; pages 171-173 [modeling of communication dynamics is shown – including both human outliers and the concept outliers/deviations/quality – collectively showing communication dynamics (strength and weakness and the range)]; see also page 113-115 [regarding user context and estimating user states – see fig. 4.6 – discusses how the connections are determined and the poor connections and user actions are determined (also page 118 discusses emergent synchrony – measure of social synchrony for topics)]; pages 120-0122 [see also tables 4.1-4.2 (which show the topics with “poor” synchrony)]; page 19, last 
As per claim 27, Choudhury discloses the computer-implemented method of claim 26, wherein the one or more configured actions further comprises: creating one or more electronic forums for the one or more users to discuss each of the one or more poorly connected concepts and each of the one or more poorly connected users; and pre-populating the one or more poorly connected concepts and the one or more poorly connected users via data referencing within the one or more electronic forums (figs. 9.1 [conversations…blog forums…comments]; pages 14-15 [conversational characteristics…blog forums…awareness and behavior – determine a user’s “connection” being “poor” (participation level and how cohesive)]; page 162 [forums used to discuss popularity of ideas, opinions, etc., - where there is a discussion in the forums for the “poor” “connected” concepts]; also see Chapter 6 [pages 165-167+ - communication dynamics – where there is a discussion on blogs with posts and comments and these are used to determine “poor” or “strong” “connections” for analyzing stock market movements]; pages 168-175 [shows the pre-population through calculations and data usage – and through graphs]).

As per claims 30-34, claims 30-34 disclose substantially similar limitations as claims 23-27 above; and therefore claims 30-34 are rejected under the same rationale and reasoning as presented above for claims 23-27.
As per claims 37-40, claims 37-40 disclose substantially similar limitations as claims 23-27 above; and therefore claims 37-40 are rejected under the same rationale and reasoning as presented above for claims 23-27.



Claims 22, 29, and 36, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Choudhury, Munmun: “Analyzing the dynamics of communication in online social networks,” Arizona State University, 2011 (hereinafter Choudhury) in view of Prabhakara et al., (US 10,192,180) further in view of Charnock et al., (US 2006/0253418).
As per claim 22, Choudhury discloses the computer-implemented method of claim 21, wherein extracting one or more concepts and metadata from the retrieved electronic data further comprises: eliminating words and shortening electronic data from the retrieved electronic data; - 2/10 -Docket No. P201809515US01Serial No. 16/532,529scoring the retrieved electronic data (page 206 last para. – page 207 second to last para. [data…stemmed and stop-word eliminated…associate this bag-of-words λg with a topic distribution at the corresponding time slice ti…(and further scoring and calculations)]; page 269. Third para. – page 270 [segmentation-based mixture model – where the communication is time sliced and words are modified and eliminated and then there is scoring and calculations to compute parameter of them models (concepts)]); and summarizing the one or more concepts from the retrieved electronic data (page 260, last para. – page 262 [summarizing theme patterns]; page 280 second last para. [summary…dataset]; Table 9.5 [shows the summary of results – and concepts in a different example]).  
Although Choudhury discuss redundant ties and determining recurrence data (page 19, last para; page 259, first para. [conversations (communication)…recurrence relation]; page 275-276 [recurrence relation]) and eliminating data (page 206; page 263, page 269), Choudhury does not explicitly state eliminating duplicate data.  It should also be noted that the Applicant in the abstract states “eliminating duplicate data” and there is no functional and technical significance shown as to “eliminating duplicate data” making any technical improvement or having any functional effect – it’s just removing a type of data from the calculations (removing data is also done in Choudhury) which the Applicant feels “optimizes” the calculated result.

Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Choudhury in view of Prabhakara eliminating duplicate data as taught by analogous art Charnock in order to use optimized data to get required results through efficient calculations (in this case abstract optimization) since doing so could be performed readily by any person of ordinary skill in the art (well-known to display calculated and data driven graphs/graphical model on computer monitors), with neither undue experimentation, nor risk of unexpected results (G). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).

As per claims 29 and 36, claims 29 and 36 disclose substantially similar limitations as claim 22 above; and therefore claims 29 and 36 are rejected under the same rationale and reasoning as presented above for claim 22.




Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Thompson et al., (US 8,200,527): Discusses methodology which allows information to be collected, processed, and utilized in a uniform fashion across engagements.  Such a methodology can be designed so as to be flexible enough for any customization which is required in particular circumstances.  Various tools which can be used in such a methodology include computerized surveys, evaluation formulae, prioritization graphs, and weighing scales.
Sharp (US 2016/0012465): Discloses users may perform a variety of transactions including various gifting functions, re-gifting functions, and social interactions simply, through various types of electronic communications, including, but not limited to electronic messaging.
Guheen et al., (US 6,473,794): Provides for planning the testing of components of an existing network framework.  First, a pictorial representation of an existing network framework is displayed along with a plurality of components of the existing network framework.  Thereafter, the components of the existing network framework are indicia coded in order to convey a plan by which the components of the existing network framework are to be tested.  The components may be indicia coded in order to convey an order of the testing or which components of the existing network framework are to be tested.
Akella et al., (US 7,512,612)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683